—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, worked in the optics program at Wallkill Correctional Facility in Ulster County. He was found guilty of violating prison disciplinary rules prohibiting the possession of contraband and smuggling as a result of the confiscation of certain items consisting of a letter, an eyeglass prescription and seven pairs of eyeglasses from his cell. This administrative determination was subsequently modified and the contraband charge and one smuggling charge were dismissed and expunged from petitioner’s record. Any claim involving those charges is moot.
Remaining for our consideration is one charge of smuggling based upon a misbehavior report prepared by a correction officer. This misbehavior report detailed the contents of a letter from petitioner’s cousin which referred to previous instances in which petitioner had sent pairs of eyeglasses out of the prison to his relatives and included an eyeglass prescription. This constitutes substantial evidence supporting the administrative determination finding petitioner guilty of this charge. We have examined petitioner’s remaining arguments and find them to be without merit.
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.